Citation Nr: 1012367	
Decision Date: 04/02/10    Archive Date: 04/14/10	

DOCKET NO.  06-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of fracture of the right (major) wrist. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for a scar of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to 
August 1986.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The Veteran seeks an increased evaluation for the service-
connected residuals of a fracture of the right wrist, as 
well as for a scar of that same wrist.  In pertinent part, 
it is contended that current manifestations of those 
disabilities are more severe than now evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective 10 percent schedular 
evaluations.

At the time of the filing of the Veteran's Substantive 
Appeal in April 2006, the Veteran indicated that he "wore a 
support" daily, in addition to undergoing weekly heat 
treatments.  According to the Veteran, he suffered from 
daily pain in all the fingers of his right hand, as well as 
tenderness in the area of his service-connected scar.  The 
Veteran requested that he be afforded another "doctor 
appointment review" in order to more accurately measure the 
"changes of his condition."

Based on the aforementioned, it would appear that the 
Veteran is requesting an additional VA examination prior to 
a final adjudication of his current claims.  It is noted 
that the Veteran last underwent a VA examination for 
compensation purposes in April 2004, almost six years ago.  
Under the circumstances, more contemporaneous VA 
examinations would be appropriate prior to a final 
adjudication of the Veteran's current claims for increase.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED to RO/AMC for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2005, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot 
obtain records identified by the 
Veteran, a notation to that effect 
should be included in the file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
additional VA orthopedic and 
dermatologic examinations in order to 
more accurately determine the current 
severity of his service-connected 
residuals of right wrist fracture and 
scar of the right wrist.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy 
of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination or 
examinations without good cause may have 
an adverse affect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and 
findings should be reported in detail, 
and all appropriate studies should be 
performed.

Following completion of the dermatologic 
examination, the examiner should 
specifically describe the area 
encompassed (in square inches or 
centimeters) by the Veteran's service-
connected right wrist scar.  The 
examiner should, additionally, 
specifically comment as to whether the 
scar in question is tender and/or 
painful, superficial or deep, or 
unstable.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.

Following completion of the orthopedic 
examination, the examiner should 
specifically comment regarding the 
severity of the Veteran's service-
connected residuals of right wrist 
fracture, to include any and all 
limitation of motion, as well as any 
functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity 
or atrophy of disuse.  The examiner 
should also discuss factors associated 
with disability, such as objective 
indications of pain or pressure on 
manipulation.  In addition, the examiner 
should inquire as to whether the Veteran 
experiences flare-ups associated with 
his service-connected residuals of right 
wrist fracture.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to 
such flare-ups should be described.

The claims folder and a separate copy of 
this REMAND must be made available to 
and reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

3.  The RO/AMC should then readjudicate 
the Veteran's claims for increased 
evaluations for the service-connected 
residuals of right wrist fracture and a 
scar of the right wrist.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
action taken on the claims for benefits 
since the issuance of the most recent 
SSOC in July 2008.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action 
unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



